Exhibit 10.18

 

EMPLOYEE MATTERS AGREEMENT

 

(As Amended and Restated as of June 18, 2004)

 

THIS Amended and Restated EMPLOYEE MATTERS AGREEMENT (the “Agreement”), is dated
this 18th day of June, 2004 by and between Motorola, Inc., a Delaware
corporation (“Motorola”), and Freescale Semiconductor, Inc., a Delaware
corporation (“Freescale” and together with Motorola, the “Parties” and
individually, a “Party”).

 

RECITALS:

 

WHEREAS, the Parties have entered into a Master Separation and Distribution
Agreement dated April 4, 2004 (the “Separation Agreement”) providing for, among
other things, the transfer of the SPS Business (as defined in the Separation
Agreement) from Motorola and certain of its Subsidiaries to Freescale and
certain of its Subsidiaries;

 

WHEREAS, certain individuals who work in or are assigned to the SPS Business and
are directly employed by Motorola or its Affiliates shall receive offers of
employment from, or shall otherwise become employees of, Freescale or its
Affiliates pursuant to this Agreement or by operation of applicable local laws;
and

 

WHEREAS, the Parties hereto wish to set forth their agreement as to certain
matters regarding the treatment of, and the compensation and employee benefits
provided to, those former employees of Motorola or its Affiliates who become
employees of Freescale or its Affiliates as described above, pursuant to the
terms of this Agreement or by operation of applicable local laws; and

 

WHEREAS, the Parties entered into an Employee Matters Agreement dated April 4,
2004 (the “Original EMA”) and desire to amend and restate the Original EMA as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth below and in the Separation Agreement and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties hereby agree with legal and binding effect as follows:

 

ARTICLE 1

AMENDMENT AND RESTATEMENT; DEFINITIONS

 

The Parties hereby agree and acknowledge that this Agreement amends and restates
the Original EMA in its entirety.

 

Except as otherwise expressly provided herein, all capitalized terms used and
not defined herein shall have the respective meanings assigned to them in the
Separation Agreement or in the preceding portions of this Agreement. In
addition, the following terms, as used herein, shall have the following
meanings:

 

1.1 “Cause” shall mean poor performance or any misconduct identified as a ground
for termination in Freescale’s human resources policies, code of business
conduct, or other written policies, practices or procedures.

 

1.2 “Controlled Group Member” shall mean, as to Motorola or Freescale, any other
entity which either is part of a controlled group of corporations which includes
that Party or is a trade or business under common control with that Party, as
defined in Sections 414(b) and (c) of the Code.

 

-1-



--------------------------------------------------------------------------------

1.3 “Employee Benefit Plan” shall mean:

 

(a) any plan, fund, or program which provides health, medical, surgical,
hospital or dental care or other welfare benefits, or benefits in the event of
sickness, accident or disability, or death benefits, apprenticeship or other
training programs, or day care centers, scholarship funds, or prepaid legal
services,

 

(b) any plan, fund, or program which provides retirement income to employees or
results in a deferral of income by employees for periods extending to the
termination of covered employment or beyond,

 

(c) any plan, fund or program which provides severance, unemployment, vacation
or fringe benefits (including dependent and health care accounts),

 

(d) any incentive compensation plan, deferred compensation plan, stock option or
stock-based incentive or compensation plan, or stock purchase plan, or

 

(e) any other “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), any other “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA), and any other written or oral plan, agreement or arrangement involving
direct or indirect compensation including, without limitation, insurance
coverage, severance benefits, disability benefits, fringe benefits, pension or
retirement plans, profit sharing, deferred compensation, bonuses, stock options,
stock purchase, phantom stock, stock appreciation or other forms of incentive
compensation or post-retirement compensation.

 

1.4 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

1.5 “Freescale Non-U.S. Plans” shall mean Freescale’s or its Affiliates’
Employee Benefit Plans under which some or all of the Non-U.S. Transferred
Employees will be eligible to participate as of the Reorganization Date or a
later date.

 

1.6 “Freescale U.S. Plans” shall mean Freescale’s or its Affiliates’ Employee
Benefit Plans under which some or all of the U.S. Transferred Employees will be
eligible to participate as of the Reorganization Date or a later date.

 

1.7 “Motorola Non-U.S. Plans” shall mean Motorola’s and its Affiliates’ Employee
Benefit Plans (i) in which some or all of the Non-U.S. Transferred Employees
have been eligible to participate immediately prior to the Reorganization Date
or (ii) with respect to which some or all of the Non-U.S. Transferred Employees
constituted an employee group covered thereunder immediately prior to the
Reorganization Date even if not yet participating thereunder until completion of
all applicable eligibility requirements.

 

1.8 “Motorola U.S. Plans” shall mean Motorola’s and its Affiliates Employee
Benefit Plans (i) in which some or all of the U.S. Transferred Employees have
been eligible to participate immediately prior to the Reorganization Date or
(ii) with respect to which some or all of the U.S. Transferred Employees
constituted an employee group covered thereunder immediately prior to the
Reorganization Date even if not yet participating thereunder until completion of
all applicable eligibility requirements.

 

1.9 “Non-U.S. Employee” shall mean each employee of Motorola or of any Affiliate
of Motorola on a non-U.S. payroll immediately prior to the Reorganization Date
who works in or is assigned to the SPS Business and is listed on Schedule 1.9,
as such Schedule 1.9 shall be amended between the Reorganization Date and the
Distribution Date to reflect changes which the Parties agree have occurred in
the ordinary course of business and to comply with Section 1.10 below. Schedule
1.9 shall be completed

 

-2-



--------------------------------------------------------------------------------

by Motorola in cooperation with Freescale; an initial version shall be agreed
between Motorola and Freescale within a reasonable period of time prior to the
Reorganization Date, and an updated version thereof shall be agreed between
Motorola and Freescale within a reasonable period of time after the Distribution
Date.

 

1.10 “Non-U.S. Transferred Employee” shall mean each Non-U.S. Employee who
accepts an offer of employment from, or otherwise by the operation of applicable
local law becomes an employee of, Freescale or an Affiliate of Freescale, as
contemplated by Section 3.1. Each such person shall be separately identified as
such on each version of Schedule 1.9.

 

1.11 “Reorganization Date” shall mean, with respect to any country (including
the United States) in which a U.S. Employee or Non-U.S. Employee is employed,
the date as of which Freescale or a Freescale Affiliate becomes the employer of
that employee in accordance with Section 2.1 or 3.1 below, as applicable.

 

1.12 “Transferred Employee” shall mean any U.S. Transferred Employee and any
Non-U.S. Transferred Employee.

 

1.13 “U.S. Employee” shall mean each employee of Motorola or any Affiliate of
Motorola on a U.S. payroll immediately prior to the Reorganization Date who
works in or is assigned to the SPS Business and is listed on Schedule 1.13, as
such Schedule 1.13 shall be amended between the Reorganization Date and the
Distribution Date to reflect changes which the Parties agree have occurred in
the ordinary course of business and to comply with Section 1.14 below. Schedule
1.13 shall be completed by Motorola in cooperation with Freescale; an initial
version shall be agreed between Motorola and Freescale within a reasonable
period of time prior to the Reorganization Date; and an updated version thereof
shall be agreed between Motorola and Freescale within a reasonable period of
time after the Distribution Date.

 

1.14 “U.S. Transferred Employee” shall mean each U.S. Employee transferred to
employment with a Freescale Affiliate as provided in Section 2.1. Each such
person shall be separately identified as such on each version of Schedule 1.13.

 

ARTICLE 2

U.S. TRANSFERRED EMPLOYEE MATTERS

 

2.1 U.S. Transferred Employees.

 

(a) Within a reasonable period of time prior to the Reorganization Date,
Freescale and Motorola will provide notice of employment transfer to each U.S.
Employee who is employed by Motorola as of the date such notice is provided.
Such notice shall be for a position with Freescale or a Freescale Affiliate
effective as of the Reorganization Date with job duties substantially similar to
the job duties of the position held by such U.S. Employee immediately prior to
the Reorganization Date.

 

(b) Notwithstanding the foregoing, and except as may be otherwise provided in
the Separation Agreement or agreed in writing between the Parties or prohibited
by applicable law, for the period beginning on the Reorganization Date and
continuing for a period of one year following the Distribution Date, neither
Party nor their Affiliates will employ (or engage as an independent contractor
or consultant) any U.S. Employee who refuses the transfer of employment to
Freescale pursuant to this Section 2.1.

 

(c) If any U.S. Transferred Employee is hired by any Affiliate of Freescale,
then that Affiliate shall be bound by (and Freescale shall cause that Affiliate
to honor) all of the provisions of this Agreement that would have applied to
Freescale with respect to that U.S. Transferred Employee.

 

-3-



--------------------------------------------------------------------------------

2.2 Compensation and Benefits. For the one-year period beginning on the
Reorganization Date, Freescale and its Affiliates will compensate each U.S.
Transferred Employee while employed by Freescale and its Affiliates:

 

(a) at a base wage or base salary rate (including any applicable variable pay
rate (e.g., shift differential pay)), which shall not be less than that provided
to the U.S. Transferred Employee by Motorola immediately prior to the
Reorganization Date; provided, that the foregoing provisions of this Section
2.2(a) shall not preclude Freescale from making individual wage and salary
adjustments in the ordinary course of business to align pay to job
responsibilities;

 

(b) with an incentive program or other additional compensation which shall be
substantially comparable to Motorola’s Management Incentive Plan; and

 

(c) with Employee Benefit Plans and similar programs substantially comparable in
economic value to the Motorola U.S. Plans (other than defined benefit pension
and retiree medical plans).

 

2.3 Severance. During the one-year period beginning on the Reorganization Date,
Freescale and its Affiliates will use their commercially reasonable efforts to
continue to employ each U.S. Transferred Employee in a position that has
substantially similar job duties to that held by the U.S. Transferred Employee
immediately prior to the Reorganization Date, in accordance with the terms and
conditions set forth in this Agreement. Notwithstanding the foregoing, if any
U.S. Transferred Employee is terminated by Freescale (other than for Cause) on
or before the Distribution Date, Freescale shall provide such employee with
severance allowances and benefits under the Motorola, Inc. Involuntary Severance
Plan (the “Motorola Severance Plan”) as in effect on the date of severance (but
not to exceed the allowance and benefit levels in effect thereunder as of the
Reorganization Date), in any case crediting such employee with his service with
Motorola and its Affiliates (including Freescale) prior to the Distribution Date
in accordance with Section 2.5 below.

 

2.4 Paid Time Off.

 

(a) During the period from the Reorganization Date through December 31, 2004,
Freescale shall adopt and maintain the Paid Time Off policy of Motorola for the
benefit of all U.S. Transferred Employees and other Freescale employees, and
shall be responsible for all accrued leave thereunder with respect to such U.S.
Transferred Employees and other Freescale employees. Effective January 1, 2005,
U.S. Transferred Employees’ and other Freescale employees’ entitlement to Paid
Time Off or vacation time will be accrued and used only in accordance with
Freescale’s own Paid Time Off or vacation policy; provided, that each such U.S.
Transferred Employee or other Freescale employee hired prior to the earlier of
January 1, 2005 or the Distribution Date shall be entitled to no less Paid Time
Off or vacation for any calendar year beginning on or after the date of their
hire than that to which he would have been entitled for calendar year 2004 under
the Paid Time Off policy of Motorola as in effect on that date.

 

(b) Prior to calendar year 2005, the “Attendance Bonus Plan” of Motorola or any
similar programs applicable to U.S. Transferred Employees immediately prior to
the Reorganization Date shall continue to apply to all U.S. Transferred
Employees and other Freescale Employees at least through December 31, 2004, and
Freescale shall be responsible for payments thereunder.

 

2.5 Service Credit. Freescale shall provide each U.S. Transferred Employee or
other Freescale employee with full credit for all purposes under the Freescale
U.S. Plans (including, without limitation, any Freescale paid time off and
severance plans or policies), for pre-Distribution Date (i) service with
Motorola and its Affiliates and Controlled Group Members (including Freescale),
and (ii) service credited under the comparable Motorola U.S. Plans for
employment other than with Motorola and its Affiliates and Controlled Group
Members; provided, however, that in no event shall Freescale be

 

-4-



--------------------------------------------------------------------------------

required to provide any service credit to any U.S. Transferred Employee or other
Freescale employee to the extent that the provision of such credit would result
in any duplication of benefits.

 

2.6 401(k) Plan.

 

(a) On the Reorganization Date and continuing until the Distribution Date,
Freescale shall adopt and maintain the Motorola, Inc. 401(k) Profit Sharing Plan
(the “Motorola 401(k) Plan”) for the benefit of Freescale’s eligible employees,
and Motorola shall consent to such adoption and maintenance, in accordance with
the terms of the Motorola 401(k) Plan. Immediately prior to the Distribution
Date, the U.S. Transferred Employees and other Freescale employees shall cease
to participate in the Motorola 401(k) Plan. No later than the first day of the
month following the month in which the Distribution Date occurs, the U.S.
Transferred Employees and other Freescale employees shall be eligible to
commence participation in the Freescale Semiconductor, Inc. 401(k) Profit
Sharing Plan (the “Freescale 401(k) Plan”). Any service requirements contained
in the Freescale 401(k) Plan with respect to eligibility to participate
generally or eligibility to share in any employer contributions thereunder shall
be waived for U.S. Transferred Employees and other Freescale employees who
immediately prior to the Distribution Date were eligible to participate or share
in employer contributions, respectively, under the Motorola 401(k) Plan. The
Freescale 401(k) Plan will provide for an annual employer matching contribution
(which may be made in installments during each year) expressed as a 100% match
on each participant’s pre-tax contributions to the plan (not to exceed 5% of the
participant’s eligible compensation) for that year, and a discretionary annual
employer profit sharing contribution based on the profitability of Freescale
with respect to that year.

 

(b) As soon as is reasonably practicable following the Distribution Date,
Motorola and Freescale shall cause a trust-to-trust transfer of account balances
related to the U.S. Transferred Employees (including any outstanding loans, and
shares of Motorola and Freescale common stock for investment in Motorola and
Freescale Common Stock Funds to be maintained under the Freescale 401(k) Plan
(the Motorola Common Stock Fund to be maintained thereunder on a wasting basis
for at least a two-year period after the Distribution Date or such other period
as the plan administrator thereunder or its delegate may determine)) from the
Motorola 401(k) Plan to the Freescale 401(k) Plan, in accordance with Sections
411(d)(6) and 414(1) of the Code and the terms of the 401(k) Transfer Agreement
which shall be executed by the Parties and shall be attached to this Agreement
as Exhibit 2.6 hereto.

 

2.7 Motorola Pension Plan.

 

(a) On the Reorganization Date and continuing through the Distribution Date,
Freescale shall adopt and maintain the Motorola, Inc. Pension Plan (the
“Motorola Pension Plan”) for the benefit of its eligible employees, and Motorola
shall consent to such adoption and maintenance, in accordance with the terms of
the Motorola Pension Plan. Immediately prior to the Distribution Date, each U.S.
Transferred Employee and other Freescale employee shall cease to accrue benefits
and to otherwise actively participate in the Motorola Pension Plan.

 

(b) As soon as practicable after the Distribution Date, Motorola shall cause the
Motorola Pension Plan to (i) inform the U.S. Transferred Employees and other
Freescale employees who are participants in such plan of their rights
thereunder; and (ii) permit any U.S. Transferred Employees and other Freescale
employees who are eligible to receive their vested accrued benefit under the
Motorola Pension Plan in the form of an immediate single sum distribution, to
elect to take such a distribution from such plan. Freescale shall cause the plan
administrator of the Freescale 401(k) Plan to take any and all necessary action
to permit the U.S. Transferred Employees and other Freescale employees described
in clause (ii) above, if requested by them, to roll over directly their
distributions from the Motorola Pension Plan to the Freescale 401(k) Plan,
subject to reasonable conditions similar to those described in Section 2.6(b)
above.

 

-5-



--------------------------------------------------------------------------------

2.8 Health and Dental Plans; Disability Plan. As of the Reorganization Date and
continuing through the date described in the following sentence, Freescale shall
adopt and maintain the Motorola Employee Medical Benefits Plan (the “Motorola
Medical Plan”) and the Motorola Employee Dental Benefits Plan (the “Motorola
Dental Plan”) for the benefit of its eligible employees, and Motorola shall
consent thereto, all in accordance with the terms of those plans. As of the
earlier of December 31, 2004 or the last day of the calendar month in which the
Distribution Date occurs (or the last day of the month immediately prior to the
Distribution Date if the Distribution Date occurs on the first day of a month in
calendar year 2004), the U.S. Transferred Employees and other Freescale
employees shall cease to participate in the Motorola Medical Plan and Motorola
Dental Plan. If the Distribution Date occurs before December 1, 2004, then
commencing on the first day of the calendar month following the calendar month
in which the Distribution Date occurs (or on the first day of the month that
includes the Distribution Date if the Distribution Date occurs on the first day
of a month), Freescale shall provide each U.S. Transferred Employee and other
Freescale employee (subject to any applicable COBRA elections) with the medical
and dental coverage, under one or more medical plan(s) and dental plan(s)
maintained by Freescale covering U.S. Transferred Employees (the “Freescale
Medical Plan(s)” and “Freescale Dental Plan(s),” respectively), identical to the
coverage that had been provided to the U.S. Transferred Employee or other
Freescale employee immediately before the Distribution Date. If the Distribution
Date occurs on or after December 1, 2004, Freescale shall provide each U.S.
Transferred Employee and other Freescale employee with the option to elect
medical and dental coverage under one or more medical plan(s) and dental plan(s)
maintained by Freescale and effective as of January 1, 2005. Freescale will
apply prior period(s) of health insurance coverage toward satisfaction of
Freescale pre-existing condition limitations upon submission of Certificate(s)
of Creditable Coverage, as permitted under the Health Insurance Portability and
Accountability Act (HIPAA). Freescale shall pay the amount of the COBRA premium
per month with respect to any U.S. Transferred Employee or other Freescale
employee who (a) was hired within one year prior to the Distribution Date, (b)
has a pre-existing condition for which coverage would consequently not be
available under the Freescale Health plan, and (c) elects COBRA continuation
coverage under the Motorola Health Plan, for the period of time that the U.S.
Transferred Employee or other Freescale employee is subject to any pre-existing
condition exclusion under the Freescale Health Plan. In addition, immediate
prior coverage under Motorola’s long-term or short-term disability plan will be
used to establish the Reorganization Date for Freescale’s long-term or
short-term disability plan for purposes of satisfying any waiting periods.
Freescale shall credit U.S. Transferred Employees and other Freescale employees
who were enrolled in the Motorola Medical Plan and Motorola Dental Plan
immediately prior to the Distribution Date with the deductibles and
out-of-pocket expenses with which those U.S. Transferred Employees and other
Freescale employees had been credited thereunder for the current plan year that
includes the Distribution Date.

 

2.9 Retiree Medical Coverage.

 

(a) The Parties shall enter into the “Retiree Medical Benefits Transfer
Agreement” which shall be executed by the Parties and shall be attached to this
Agreement as Exhibit 2.9 hereto.

 

(b) Notwithstanding any other provision of this Agreement, Motorola expressly
reserves the right to amend, alter, modify the terms of, or terminate the
Motorola Post-Employment Health Benefits Plan at any time and to interpret the
provisions of that plan with respect to all of its current or former employees,
and Freescale expressly reserves the same rights with respect to its retiree
health plan referenced in the Retiree Medical Benefits Transfer Agreement
(subject to any restrictions upon which the favorable Private Letter Ruling
referenced in the Retiree Medical Benefits Transfer Agreement is conditioned).
It is understood and agreed by the Parties that Motorola shall not be
responsible or otherwise liable for the provision of post-retirement medical
coverage to any U.S. Transferred Employee (or to any former Motorola employees
covered by the Retiree Medical Benefits Transfer Agreement) other than as may be
described in this Section 2.9 or the Retiree Medical Benefits Transfer
Agreement. Freescale shall have no obligation to establish successor plans to
the Motorola Post-Employment Health Benefits Plan other than as provided in the
Retiree Medical Benefits Transfer Agreement, and shall not be

 

-6-



--------------------------------------------------------------------------------

otherwise liable for any claims arising from, in connection with or in any
manner relating to the Motorola Post-Employment Health Benefits Plan.

 

2.10 Health Reimbursement Plan and Dependent Care Plan. As of the Reorganization
Date and continuing through the “Motorola HRA/DCA Coverage Cessation Date” (that
is, the earlier of December 31, 2004 or the day immediately prior to the
Distribution Date), Freescale shall adopt and maintain Motorola’s health
reimbursement (or flexible spending) account plan and Motorola’s dependent care
expense account plan (the “Motorola HRA Plan” and “Motorola DCA Plan,”
respectively), both designed to comply with Section 125 of the Code, for the
benefit of its eligible employees, and Motorola shall consent thereto, in
accordance with the respective terms of such plans. Effective as of the Motorola
HRA/DCA Coverage Cessation Date, the U.S. Transferred Employees and other
Freescale employees shall cease to contribute to the Motorola HRA and DCA Plans,
in accordance with the respective terms of such plans. Effective as of the
“Freescale HRA/DCA Date” (that is, the earlier of January 1, 2005 or the
Distribution Date), Freescale shall adopt and maintain for at least the period
ending on the last day of the calendar year following the calendar year in which
the Freescale HRA/DCA Date occurs, Employee Benefit Plans substantially
identical to the Motorola HRA and DCA Plans (the “Freescale HRA Plan” and the
“Freescale DCA Plan,” respectively). The Motorola HRA and DCA Plans shall
transfer the U.S. Transferred Employees’ and other Freescale employees’ account
balances to the Freescale HRA and DCA Plans. A U.S. Transferred Employee or
other Freescale employee shall submit claims and shall be reimbursed for those
claims (if any), incurred during the calendar year in which the Freescale
HRA/DCA Date occurs (or the calendar year ending immediately prior to the
Freescale HRA/DCA Date if the Freescale HRA/DCA Date occurs on the first day of
a calendar year), up to the amounts residing in each individual U.S. Transferred
Employee’s or other Freescale employee’s respective plan accounts as of the day
immediately prior to the Freescale HRA/DCA Date under the Freescale HRA and DCA
Plans. Contributions will be made to any U.S. Transferred Employee’s or other
Freescale employee’s accounts under the Freescale HRA and/or DCA Plans for
compensation earned after the Freescale HRA/DCA Date.

 

2.11 Other Welfare and Nonqualified Pension Plans. As of the Reorganization Date
and continuing through the Distribution Date, Freescale shall adopt and maintain
Motorola’s (i) welfare plans (as defined in Section 3(1) of ERISA and including
but not limited to the life insurance supplemental life insurance, accidental
death and dismemberment insurance, long- and short-term disability, severance
and tuition reimbursement plans) not already covered in Sections 2.8 and 2.10
above, and (ii) pension plans (as defined in Section 3(2) of ERISA) which are
not intended to be tax-qualified under Section 401(a) of the Code, for the
benefit of its eligible employees, and Motorola shall consent thereto, all in
accordance with the terms of those plans. Immediately prior to the Distribution
Date, all U.S. Transferred Employees and other Freescale employees who
participate in any of said other welfare plans or non-qualified pension plans
shall cease to participate in those plans; and distribution of any benefits to
which they are entitled under those non-qualified pension plans shall be made at
the time and in the manner provided under those plans.

 

2.12 Certain Foreign National Employees. The Parties recognize that certain of
the U.S. Transferred Employees and possibly other Freescale employees are in
nonimmigrant visa status or have applications for lawful permanent residence
pending with the relevant governmental authorities (the “Affected Foreign
National Employees”). The Parties further recognize that new or amended
petitions with respect to such Affected Foreign National Employees may be
required in certain of these cases, unless Freescale (or Freescale’s Affiliates,
as the case may be), are deemed the “successor-in-interest” to Motorola (as such
term is used in pronouncements by the U.S. Citizenship and Immigration Service
(“USCIS”)) with respect to such Affected Foreign National Employees.
Accordingly, Freescale hereby expressly agrees to assume, and Motorola hereby
assigns, all of the immigration related liabilities of the Affected Foreign
National Employees (including, without limitation, any obligations, liabilities
and undertakings arising from or under attestations made in each certified and
still effective Labor Condition Application (“LCA”) filed by Motorola with
respect to any such Affected Foreign National Employees). The Parties each agree
to take such actions as may reasonably be requested at and following the
Reorganization Date to document

 

-7-



--------------------------------------------------------------------------------

to the USCIS or such other governmental agency, as the case may be, as may be
necessary, the “successor-in-interest” relationship with respect to any Affected
Foreign National Employees.

 

ARTICLE 3

NON-U.S. TRANSFERRED EMPLOYEE MATTERS

 

3.1 Non-U.S. Transferred Employees.

 

(a) Effective as of the Reorganization Date, Freescale agrees (i) to employ, or
cause its applicable Affiliates to employ, the Non-U.S. Employees who accept
offers of employment from the applicable Freescale Affiliate or who otherwise
become employees of the applicable Freescale Affiliate by operation of law, and
(ii) to provide, or cause its Affiliates to provide, each Non-U.S. Employee with
at least substantially comparable terms and conditions of employment to those
provided by the applicable Motorola Affiliate immediately prior to the
Reorganization Date. The Parties agree to fully and timely cooperate in the
transition activities and also to comply (and cause their applicable Affiliates
to comply) with all applicable provisions of the European Union Acquired Rights
Directive or other country-specific legal standards or applicable laws.

 

(b) Notwithstanding the foregoing, and except as may be otherwise agreed in
writing between the Parties or prohibited by applicable law, neither Party nor
their Affiliates will employ (or engage as an independent contractor or
consultant) for a period of one year following the Distribution Date any
Non-U.S. Employee whose employment relationship with Motorola or Motorola’s
Affiliates terminates following any refusal by such Non-U.S. Employee to accept
employment with, or transfer of his employment to, Freescale or its Affiliates
as of the Reorganization Date pursuant to this Section 3.1.

 

(c) During the one-year period beginning on the Reorganization Date, Freescale
will use its commercially reasonable efforts to continue, or cause its
applicable Affiliates to continue, to employ each Non-U.S. Transferred Employee
in a position that has substantially similar job duties to that held by the
Non-U.S. Transferred Employee immediately prior to the Reorganization Date, in
accordance with the terms and conditions set forth in this Agreement.
Notwithstanding the foregoing, if any Non-U.S. Transferred Employee is
terminated by Freescale or its Affiliate (other than for Cause) within one year
after the Reorganization Date, Freescale shall provide, or cause its Affiliate
to provide, such employee (i) with severance allowances and benefits at least
substantially comparable to the severance allowances and benefits under the
country policies or plans of Motorola or its applicable Affiliate as in effect
on the date of severance (but not to exceed the allowance and benefit levels in
effect thereunder as of the Reorganization Date), or (ii) with such greater
allowances and benefits as may be available under Freescale’s or its applicable
Affiliate’s severance benefit plan or program extended to Non-U.S. Transferred
Employees in the same pay country, in either case crediting such employee with
his service with Motorola and its Affiliates (including Freescale) prior to the
Distribution Date in accordance with Section 3.3 below.

 

3.2 Non-U.S. Employee Benefits.

 

(a) Freescale shall cause its Affiliates to establish or maintain the Freescale
Non-U.S. Plans and such other employee benefit plans outside of the United
States as may be required by applicable law, in accordance with Section 1.5
hereof.

 

(b) Immediately prior to the Reorganization Date (or such later date as provided
in Schedule 3.2 or in subsequent written agreements between the Parties for the
adoption of the Freescale Non-U.S. Plan of the same type), Motorola and/or its
Affiliates shall cease all responsibility or liability with respect to coverage
for any Non-U.S. Transferred Employee and any other Freescale Affiliate employee
under any pension, retirement, medical, dental, disability, severance, life
insurance, accident insurance or other retirement or health or welfare benefit
plan,

 

-8-



--------------------------------------------------------------------------------

program or policy which is maintained by Motorola or any of its Affiliates. To
the extent such coverages are permitted to cease under applicable law and are
not continued by Motorola or its Affiliates in accordance with the next
following sentence, the coverages shall so cease immediately prior to the
applicable date described in the immediately preceding sentence. To the extent
(i) such coverages are required to continue on or beyond said applicable date
under applicable law or (ii) Motorola and Freescale agree in writing that any
such coverages shall continue after said applicable date for other purposes not
inconsistent with applicable law, Motorola and/or its Affiliates shall continue
to provide coverage for any Non-U.S. Transferred Employee and any other non-U.S.
Freescale Affiliate employee under any benefit plans, programs or policies
maintained by Motorola or any of its Affiliates on and after the aforesaid date
to the extent so required or agreed, and Freescale and its Affiliates shall
indemnify Motorola and its Affiliates and reimburse them for any and all
expenses incurred under said plans in respect of such continuation of coverage
on and after the aforesaid date. Such reimbursement shall be made within 30 days
after Freescale or its Affiliate receives from Motorola or its Affiliate an
itemized statement setting forth the types and amounts of said expenses.
Schedule 3.2 sets forth the Motorola Non-U.S. Plans in which Non-U.S.
Transferred Employees and any other non-U.S. Freescale Affiliate employees will
continue to participate on and after the Reorganization Date or such other
applicable date, as well as the anticipated date on which their participation in
such plans will cease.

 

(c) On the Reorganization Date, through the last day of the calendar year that
includes the Reorganization Date, Freescale shall assume and fulfill, and shall
cause its Affiliates to assume and fulfill, in a timely manner, all of the
accrued obligations and liabilities relating to the vacation, annual leave, and
holiday policies (collectively “Paid Leave Days”) of Motorola and its Affiliates
immediately prior to the Reorganization Date with regard to Non-U.S. Transferred
Employees and any other Freescale Affiliate employees, including allowing
Non-U.S. Transferred Employees and any other Freescale Affiliate employee to use
and be paid for their accrued but unused Paid Leave Days. For calendar years
beginning after the Reorganization Date and subject to Section 3.3 below and the
requirements of governing law, Non-U.S. Transferred Employees and any other
Freescale Affiliate employees will be entitled to accrue and use Paid Leave Days
only in accordance with the policies and procedures of Freescale or its
Affiliates applicable to similarly situated employees; provided, that where
legally permissible each such Non-U.S. Transferred Employee shall be entitled
once employed by Freescale or its Affiliates to no less Paid Leave Days for any
such year than that to which he or she would have been entitled at Motorola or
the applicable Motorola Affiliate for the calendar year that included the
Reorganization Date.

 

3.3 Service Credit. Without limiting anything in Section 3.1 above and
consistent therewith, Freescale shall cause its Affiliates to provide each
Non-U.S. Transferred Employee with full credit for service recognized by
Motorola and its Affiliates for all purposes (other than defined benefit pension
plan benefit accrual unless either a plan-to-plan transfer of assets and
liabilities has occurred or applicable law requires the recognition of such
service); provided, however, that in no event shall any Freescale Affiliate be
required to provide any service credit to any Non-U.S. Transferred Employee to
the extent the provision of such credit would result in any duplication of
benefits or unusual or unintended increase in benefits. To the extent that a
Non-U.S. Transferred Employee is paid severance as a result of his transfer of
employment to Freescale or Freescale’s Affiliate, and to the extent permitted by
applicable law, Freescale shall cause Freescale’s Affiliate not to provide that
Non-U.S. Transferred Employee with full credit for service recognized by
Motorola or Motorola’s Affiliate, for purposes of any future severance or
severance-like payments or vacation, holiday or other service-based benefits.

 

3.4 Guaranty. Freescale shall or shall take all action necessary to cause the
applicable Freescale Affiliates to, fulfill the terms of this Agreement that are
binding on Freescale Affiliates, and Freescale hereby guarantees to Motorola and
its Affiliates such performance. Motorola shall or shall take all action
necessary to cause the applicable Motorola Affiliates to, fulfill the terms of
this Agreement that are binding on Motorola Affiliates and Motorola hereby
guarantees to Freescale and its Affiliates such performance.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 4

STOCK OPTIONS AND INCENTIVE COMPENSATION

 

4.1 Motorola Options.

 

(a) Transferred Employees will continue to hold their options to purchase
Motorola common stock (“Motorola Options”) and Motorola stock appreciation
rights (“Motorola SARs”) after the Reorganization Date on the same terms and
conditions under which they were held as of the Reorganization Date.

 

(b) Unless Motorola determines otherwise and provides advance written notice of
such determination to Freescale, all unvested Motorola Options held by
Transferred Employees or other Freescale employees on the Distribution Date will
be converted into stock options to purchase Freescale Class A common stock
(“Freescale Options”) and all unvested Motorola SARs held by such employees will
be converted into stock appreciation rights relating to Freescale Class A common
stock (“Freescale SARs”). To the extent permitted by applicable law, the
Freescale Options and SARs will have the same terms and conditions, including
the same vesting provisions and exercise periods, as the unvested Motorola
Options and SARs had immediately prior to the Distribution Date. The conversion
ratio used in determining the number of shares subject to each unvested Motorola
Option and each unvested Motorola SAR, and the per-share exercise price of each
Motorola Option and SAR, will be determined by dividing the closing price of
Motorola common stock on the Distribution Date (or if that date is not a trading
day, the previous trading day) by the opening price of the Class A Freescale
common stock on the day after the Distribution Date (or if that date is not a
trading day, on the next trading day). The number of shares purchasable under
each converted Freescale Option and the number of shares subject to each
Freescale SAR shall be determined by multiplying the number of shares subject to
the corresponding unvested Motorola Option or SAR by the conversion ratio. The
per-share exercise price of each converted Freescale Option and SAR shall be
determined by dividing the exercise price per share of the corresponding
unvested Motorola Option or SAR by the conversion ratio.

 

(c) Any vested Motorola Options and SARs, and any unvested Motorola Options and
SARs if they are not converted into Freescale Options or SARs in accordance with
Section 4.1(b) above, that are held by Transferred Employees or other Freescale
employees, can continue to be exercised to acquire Motorola common stock for a
period of time after the Distribution Date only in accordance with the terms of
the Motorola stock incentive plan under which they were granted and the terms of
their grant .

 

(d) In the event of the termination of a Transferred Employee’s employment prior
to the Distribution Date, any Motorola Option or SAR held by the Transferred
Employee can continue to be exercised for a period of time after termination
only in accordance with the terms of the Motorola stock incentive plan under
which they were granted and the terms of their grant.

 

4.2 Freescale Options – Initial Grants. Effective as of the IPO, executive
officers, non-employee directors (excluding any Motorola directors serving on
the Freescale Board) and certain employees worldwide will be granted stock
options to purchase shares of Freescale Class A common stock, restricted stock
and/or restricted stock units. The value of the shares subject to such grants,
valued at the initial public offering price, shall be agreed upon by Freescale
and Motorola. These grants will vest over three years, with 33% vesting on each
of the first two anniversaries of the grant date, and the remaining 34% vesting
on the third anniversary of the grant date. The exercise price per share of the
stock options will be equal to the initial public offering price of the
Freescale Class A common stock. The options will have a 10-year exercise period.

 

4.3 Motorola Restricted Stock and Restricted Stock Units. Transferred Employees
and any other Freescale employees will continue to hold their shares of Motorola
restricted stock and restricted stock units after the Reorganization Date on the
same terms and conditions under which they

 

-10-



--------------------------------------------------------------------------------

were held as of the Reorganization Date. As of the Distribution Date, certain
shares of Motorola restricted stock and restricted stock units held by
Transferred Employees and any other Freescale employees will become free of
restriction by virtue of the terms of the award document pursuant to which they
were granted. A portion of the balance of the Motorola restricted stock and
restricted stock units held by Transferred Employees and any other Freescale
employees will be freed of restriction on the Distribution Date. The portion
freed of restriction will be determined by multiplying the number of shares or
units subject to restriction by a fraction, the numerator of which is the number
of years of service performed by the subject employee during the restricted
period and the denominator is the total number of years in the restricted
period. The balance of the Motorola restricted stock and restricted stock units
will be forfeited. Freescale will issue shares of restricted stock or restricted
stock units to certain employees to compensate for those otherwise forfeited
grants within 60 days after the Distribution Date.

 

4.4 Stock Purchase Plan. Transferred Employees and any other Freescale employees
will continue to participate in the Motorola Employee Stock Purchase Plan of
1999 (the “MOT Share Plan”) after the Reorganization Date through the
Distribution Date or such earlier date on which their participation in the MOT
Share Plan terminates (the “Plan Termination Date”). Motorola shall take any and
all necessary action prior to the Plan Termination Date to allow the
contributions of the Freescale employees made prior to the Plan Termination Date
to be used to purchase shares of Motorola common stock in accordance with the
following: If the Plan Termination Date is within three months of the end of the
current MOT Share Plan period, such purchase shall take place as of the end of
the then applicable six month period under the MOT Share Plan and pursuant to
the terms of such plan. If the Plan Termination Date is not within three months
of the end of the current MOT Share Plan period, such purchase shall not take
place and any amounts contributed by Freescale employees prior to the Plan
Termination Date shall be refunded, without interest, as soon as practicable
after the Plan Termination Date.

 

4.5 Incentive Compensation.

 

(a) Transferred Employees and any other Freescale employees will continue to
participate in the Motorola Incentive Plan after the Reorganization Date through
December 31, 2004, if they remain employed by Freescale or its eligible
Affiliates through that date. Each such employee will be paid the award the
employee would have earned under the Plan for 2004, if any, had he or she
remained an employee of Motorola or its eligible Affiliates through December 31,
2004. The amount paid will be funded pro rata by Motorola for the period up to
the Reorganization Date and funded pro rata by Freescale for the period
commencing on or after the Reorganization Date.

 

(b) Transferred Employees will continue to participate in the Motorola Mid Range
Incentive Plan of 2003 after the Reorganization Date through the earliest of the
Distribution Date, December 31, 2004, or such other date on which their
participation in the Plan terminates. If the Distribution Date occurs during
calendar year 2004, any Transferred Employee who remains an employee of
Freescale through the Distribution Date will be paid a portion of the award the
employee would have earned under the Plan, if any, had he or she remained an
employee of Motorola or its subsidiaries through December 31, 2004. The portion
of the award payable to the employee will be determined by multiplying the full
award by a fraction, the numerator of which is the number of full months of
service performed by the employee during 2003 and 2004 through the Distribution
Date and the denominator of which is twenty four. The amount paid will be funded
pro rata by Motorola for the period up to the Reorganization Date and funded pro
rata by Freescale for the period commencing on or after the Reorganization Date.

 

(c) Freescale will establish a special incentive plan for select Transferred
Employees and other select employees with awards based on exceptional revenue
growth and operating earnings performance. The plan will be in place for each of
the 2004 and 2005 fiscal years and will have approximately 25 participants. The
maximum cost of the Plan for each of the two fiscal years will be $25 million
and will allow individuals to earn awards up to four times

 

-11-



--------------------------------------------------------------------------------

their base salary. Awards under the plan for each such fiscal year will be paid
partly in cash and partly in restricted stock units.

 

ARTICLE 5

RESPONSIBILITY FOR EMPLOYEES

 

5.1 Responsibility for Employees. Effective as of the Reorganization Date and
except as expressly provided otherwise herein, Freescale, to the exclusion of
the Motorola Group, shall assume and thereafter be responsible for and pay,
perform and discharge, any and all employment, compensation and employee benefit
liabilities, responsibilities and obligations relating to the U.S. Employees,
Non-U.S. Employees, other Freescale employees, and other current and past
employees of the SPS Business, which arise before, on or after the
Reorganization Date, including, without limitation:

 

(a) those arising from any claim that Motorola or any of its Motorola Group
Affiliates is the actual employer, co-employer or joint employer of any U.S.
Employees or Non-U.S. Employees or other such employees;

 

(b) any and all employment-related claims under any national or local law or
ordinance, all as they may have been or may in the future be amended; and

 

(c) all termination and severance liabilities, claims for lost wages,
compensation, and benefits, claims for damages, and claims for unfair or
wrongful dismissal, together with all costs and expenses associated therewith,

 

(collectively, “Freescale Employment Liabilities”); provided, that benefits
accrued by U.S. Transferred Employees under the Motorola Pension Plan shall
remain the responsibility of Motorola and shall not be included in the Freescale
Employment Liabilities. Freescale shall reimburse, indemnify and hold harmless
Motorola for any costs, liabilities and expenses, including attorneys’ fees,
incurred by the Motorola Group or their Employee Benefit Plans in connection
with the Freescale Employment Liabilities.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Entire Agreement. This Agreement is an integral part of, is subject to, and
is to be interpreted consistently with, the Separation Agreement, and the
provisions of the Separation Agreement that do not conflict with the provisions
of this Agreement are hereby incorporated by reference; in all other respects
this Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior written and oral (and all
contemporaneous oral) agreements and understandings with respect to the express
subject matter hereof. The provisions of Article 9 of the Separation Agreement
(Miscellaneous) not otherwise expressly covered in this Article 5 are hereby
incorporated by reference into this Agreement. For purposes of this Section 6.1
only, references herein to this Agreement shall include the Schedules and
Exhibits to this Agreement, the “Employees” section of any country’s Asset
Purchase Agreement, and Annex A of the Transition Services Agreement.

 

6.2 Cooperation. Motorola and Freescale agree to, and to cause their Affiliates
to, cooperate and use reasonable efforts to promptly (i) comply with all
requirements of this Agreement, ERISA, the Code and other laws and regulations
which may be applicable to the matters addressed herein, and (ii) subject to
applicable law, provide each other with such information reasonably requested by
the other Party to assist the other Party in administering its Employee Benefit
Plans and complying with applicable law and regulations and the terms of this
Agreement.

 

6.3 Third Party Beneficiaries. This Agreement shall not confer third-party
beneficiary rights upon any Transferred Employee or any other person or entity.
Nothing in this Agreement shall be construed as giving to any Transferred
Employee or other person any legal or equitable right against Motorola or
Freescale or their Affiliates. This Agreement shall not constitute a contract of

 

-12-



--------------------------------------------------------------------------------

employment and will not give any Transferred Employee a right to be retained in
the employ of either Motorola or Freescale or any of their Affiliates, unless
the Transferred Employee would otherwise have that right under applicable law.
With regard to any Transferred Employee who was an employee-at-will prior to
becoming a Transferred Employee, this Agreement shall not be deemed to change
that at-will status in any way.

 

6.4 Employment Records. The Parties agree that on or within a reasonable time
period after the Distribution Date, Motorola or its Affiliates, as applicable,
shall provide to Freescale or its Affiliates, as applicable, all employment
records for the Transferred Employees required to be kept under applicable law
or necessary for the conduct of the Freescale business, provided (a) that such
records shall not include any records to the extent such a transfer would
violate applicable law or cause Motorola or its Affiliates, as applicable, to
break any agreement with a third party, and (b) that such records are in the
possession of Motorola or its Affiliates, as applicable. Motorola and/or the
Motorola Affiliates may make, at its expense, and keep copies of such records.
After the Distribution Date, as may be necessary for any business purpose of
Motorola or its Affiliates or to permit Motorola or its Affiliates to respond to
any government inquiry or audit, defend any claim or lawsuit or administer any
Employee Benefit Plan, Freescale will or will cause applicable Affiliate to
allow Motorola or its Affiliates, as applicable, reasonable access to and, if
requested, copies of any records relating to such employees. Motorola shall be
responsible for the cost associated with the production and copies of such
requested documents. Employment records of employees who terminate employment
with Motorola and its Affiliates in the SPS Business prior to the Reorganization
Date shall not be transferred to Freescale; provided, that Motorola shall
provide Freescale with reasonable access to such records of such employees, and
if requested, copies of such records, as may be necessary to permit Freescale to
respond to any government inquiry or audit, defend any claim or lawsuit related
to any Employee Benefit Plan, or for any business purpose of Freescale.
Freescale shall be responsible for the cost associated with the production and
copies of such requested documents. Freescale acknowledges that Motorola is
under no obligation to retain these records for a period of time which exceeds
Motorola’s internal document retention policy, or applicable law, whichever is
greater.

 

6.5 Additional Transferred Employees. Unless Motorola and Freescale otherwise
mutually agree in writing, for the period beginning on the Reorganization Date
and ending on the second anniversary thereof, neither Freescale nor Motorola
will, nor will they permit their applicable Affiliates to, employ any employee
of the other or of the other’s Affiliates. This limitation applies to any
employee of Motorola or Freescale or their Affiliates (i) as of the
Reorganization Date or (ii) who becomes employed by Motorola or Freescale or
their Affiliates at any time during this two-year period. This limitation does
not apply to any employee involuntarily separated from employment by Motorola or
Freescale or their Affiliates, but it does apply to any employee who voluntarily
terminates employment.

 

6.6 Breaches, Indemnification and Termination. Except as set forth in Article 5
and Section 6.4 above, the sole and exclusive remedy for any breach of a
covenant or agreement set forth herein shall be as set forth in Article 8 of the
Separation Agreement. More specifically, any breach of a covenant or agreement
set forth hereon shall be subject to the limitations set forth in, and resolved
in accordance with the terms of Articles 8 and 9 of the Separation Agreement.
This Agreement shall terminate upon termination of the Separation Agreement as
set forth in Article 9 of the Separation Agreement.

 

* * *

 

-13-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE EMPLOYEE MATTERS AGREEMENT

 

IN WITNESS WHEREOF, this Employee Matters Agreement has been executed by the
Parties as of the date set forth above.

 

MOTOROLA, INC.

 

By:  

/s/ Donald F. McLellan

Title:

 

Corporate Vice President

 

 

FREESCALE SEMICONDUCTOR, INC.

 

By:  

/s/ John Torres

Title:

 

Senior Vice President and General Counsel

 

-14-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule:

   1.9    Non-U.S. Employees      1.13    U.S. Employees      3.2    Freescale
Participation in Motorola Non-U.S. Plans

Exhibit:

   2.6    401(k) Transfer Agreement      2.9    Retiree Medical Benefits
Transfer Agreement

 

-15-